Filed 1/14/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 5







Danny J. Myers, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150223







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



REVERSED.



Per Curiam.



Samuel A. Gereszek, 308 DeMers Ave., P.O. Box 4, East Grand Forks, MN 56271-0004, for petitioner and appellant; on brief.



Richard J. Meurin, Burleigh County State’s Attorney Office, 514 E. Thayer Ave., Bismarck, ND 58501, for respondent and appellee; on brief.

Myers v. State

No. 20150223



Per Curiam.

[¶1]	Daniel Myers appeals from a district court judgment denying his application for post-conviction relief.  Myers argues the district court erred dismissing his application for post-conviction relief without giving him thirty days to respond to the State’s motion for summary disposition.  We conclude the district court erred as a matter of law and we summarily reverse under N.D.R.App.P. 35.1(b).  
Johnson v. State
, 2004 ND 130, ¶ 6, 681 N.W.2d 769.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom